PER CURIAM:
The petitioner is a former Air Force member who was administratively discharged on 26 February 1986. In May 1986, he was tried and convicted by the State of Alaska for some type of sexual misconduct with his step-children. The exact nature is not stated in his petition. He is presently imprisoned in the Wildwood Correctional Center, Kenai, Alaska.
The petitioner asks that we review the validity of his administrative separation and the legality of his conviction in the Alaskan state courts.
Our authority to act on petitions for extraordinary relief is limited to those matters in which we may issue writs in aid of our appellate jurisdiction. United States v. Dettinger, 6 M.J. 505 (A.F.C.M.R.1978), aff'd in part, rev’d in part, 7 M.J. 216 (C.M.A.1979); see also United States v. Biondi, 27 M.J. 830 (A.F.C.M.R.1988). Our appellate jurisdiction does not include the review of administrative discharges or an appeal from a conviction by a civilian court. See Article 66, UCMJ, 10 U.S.C. § 866; see also United States v. Hudson, 48 C.M.R. 270 (A.C.M.R.1974). Accordingly, the petition is
DISMISSED.